DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions & Status of Claims
Claims 12-15 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/07/2021.
Claims 1-11 and 16-18 are examined in the instant action of which claims 1-5 and 9-11 were amended and claims 16-18 were newly added claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 11 and 18, instant claim 11 recites the limitation of “impurities in a total amount of less than about 3 wt.-%” in the third last line of the claim. The term "about" in claim 11 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
MPEP provides the guidance: In determining the range encompassed by the term "about”, one must consider the context of the term as it is used in the specification and claims of the application. Ortho-McNeil Pharm., Inc. v. Caraco Pharm. Labs., Ltd., 476 F.3d 1321, 1326, 81 USPQ2d 1427, 1432 (Fed. Cir. 2007). InW.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), the court held that a limitation defining the stretch rate of a plastic as "exceeding about 10% per second" is definite because infringement could clearly be assessed through the use of a stopwatch. However, in another case, the court held that claims reciting "at least about" were invalid for indefiniteness where there was close prior art and there was nothing in the specification, prosecution history, or the prior art to provide any indication as to what range of specific activity is covered by the term "about." Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991). See MPEP § 2173.05(b) III A. Even if the specification uses the same term of degree as in the claim, a rejection is proper if the scope of the term is not understood when read in light of the specification. While, as a general proposition, broadening modifiers are standard tools in claim drafting in order to avoid reliance on the doctrine of equivalents in infringement actions, when the scope of the claim is unclear a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, In re Wiggins, 488 F. 2d 538, 541, 179 USPQ 421, 423 (CCPA 1973). See MPEP § 2173.05(b) I.
In the instant case, there is no definition of the term about in the specification and there is no discussion or definition with respect to the error bars or the range that is encompassed by the inclusion of the term “about” preceding the numerical value of the composition – for example, 10%, 20%, etc of the numerical value. Therefore, it is unclear as to what range is intended by the inclusion of the term “about” thereby making the scope of the instant claims unclear and rendering the instant claims indefinite. Claim 18 depends on claim 11 and does not resolve the indefiniteness posed by the claim it depends on and therefore is also indefinite.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
In the instant case, claim 1 the independent claim recites  “optionally impurities in a total amount of less than 3 wt.-%” whereas instant claim 11, a claim which depends on claim 11, requires  “impurities in a total amount of less than about 3 wt.-%”. This means that the range required by the dependent claim is broader than what is provided in the independent claim since the term “about” provides uncertainty or error which includes values about 3 wt%.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

List 1
Element
Instant Claims
(weight%)
US 3561953 A
(weight%)
C
0.3 to 0.5		claim 1
0.3 to 0.45		claim 2, 11
0.1 – 0.6
Cr
19 to 23			claim 1
20 to 22 			claim 2, 11
15.0 – 28.0 
Mn
9 to 12			claim 1
9.5 to 11.5 		claim 2, 11
3.0 – 15.0
Ni
3 to 5			claim 1
3 to 4			claim 2, 11
1.0 – 15.0 
Si
1.0 to 2.2		claim 1
1.2 to 2.1		claim 2, 11
0.1 – 2.0 
Nb
0.3 to 0.7		claim 1
0.4 to 0.6		claim 2, 11
0.01 – 1.5 
V
0.2 to 0.8		claim 1
0.3 to 0.6		claim 2, 11
0.01 – 1.5 
Mo
0.2 to 0.8		claim 1
0.3 to 0.6		claim 2, 11
0.01 – 1.5 
N
0.1 to 0.5		claim 1
0.1 to 0.35		claim 2, 11
0.2 – 0.6
Impurities
Claim 1: optionally in total amount of less than 3 wt%
Claim 11: in total amount of less than about 3 wt%
Incidental impurities 
W, B, Cu, Ce
Claim 1: optionally one or more of W: 0.01 to 3, B: 0.01 to 0.1, Cu: 0.01 to 0.5; Ce: 0.1 to 0.3

Claim 3: one or more of W: 0.5 to 2, B: 0.01 to 0.05, Cu: 0.1 to 0.3; Ce: 0.1 to 0.2

Claim 5: B: 0.01 to 0.05

Claim 6: W:less than 0.5
W: 0.01 – 2.0




B: US’918: 0 to 0.1



Fe
Balance
Balance







Claims 1-4, 6-10 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 3561953 A of Niimi (US’953).
Regarding claims 1-4, 6-10 and 16-17, US 3561953 A of Niimi (US’953) {whole document} teaches {title, abstract, col 1: 1-25} Austenitic heat-resisting steel containing nickel, chromium and manganese with a composition wherein the claimed ranges of the constituent elements (of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art as shown in the List 1 above. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I. 
It is noted that the reference alloy may contain elements that are not explicitly claimed in the instant claims. However, the usage of the alloy as disclosed is fitting as prior art since the instant claims recite the transitional phrase, "comprising" or “contains” (see instant claims 1-3). The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See MPEP § 2111.03.
Regarding the limitation of “a turbocharger housing for an internal combustion engine”, the prior art does not explicitly teach of this limitation. However, the prior art teaches that it steel is {col 1:10-17} “An austenitic heat-resisting steel, for engine valves and similar applications, capable of withstanding conditions encountered in modern high performance engines requiring hardness, high temperature strength and toughness” {col 1:25-30} “The present invention relates to austenitic heat-resisting steels containing nickel, chromium and manganese for engine valves and similar products requiring hardness, high temperature strength and toughness when used in modern high performance engines.” {col 7: 21-31} “As above described, the steel according to the present invention is an excellent and practical heat resisting steel suitable for use as engine valve material and in other high temperature applications. It is to be understood that, besides engine valves, the invention covers all types of steel products obtained by hot forging and rolling and manufactured by the described refining process and made of the described components”. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to US’953 and make a housing out of it since the steel of the prior art can be used in “engine valves and similar products requiring hardness, high temperature strength and toughness when used in modern high performance engines” as the prior art provides a steel with high temperature strength and toughness. Regarding the cast limitation, the prior art {col 4:40-49} teaches that its steel is cast. 
Regarding the property limitations (melting temperature, surface roughness, dendritic carbide precipitates, sigma phases, grain size) of claims 4, 7-10 and 16-17, it is noted that the prior art is silent regarding the specific ranges of limitations of the instant claims. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01 I. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II. Therefore, it is expected that the alloy of the prior art possesses the properties as claimed in the instant claims since the claimed and prior art products are identical or substantially identical in structure or composition (see compositional analysis above).
Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 3561953 A of Niimi (US’953) as applied to claim 1 above, and further in view of US 2014/0261918 A1 of Jin (US'918).
Regarding claim 5, although US 3561953 A of Niimi (US’953) teaches that {col 7: 5-11} “The impurities which are unavoidably mixed in the course of melting process of the present invention, are small amounts of copper, titanium, boron, lead, tin and arsenic. Among these elements, titanium and boron can be added positively to improve hot workability as described”, US’953 is silent regarding the specific range of B as required by the instant claim. In the same field of endeavor, US 20140261918 A1 of Jin (US'918) teaches {abstract} “high manganese (Mn) steel having enhanced wear resistance, and methods for fabricating high manganese steel compositions having enhanced wear resistance. The advantageous steel compositions/components of the present disclosure improve one or more of the following properties: wear resistance, ductility, crack resistance, erosion resistance, fatigue life, surface hardness, stress corrosion resistance, fatigue resistance, and/or environmental cracking resistance. In general, the present disclosure provides high manganese steels tailored to resist wear and/or erosion.” and teaches that {US’918 [0033, [0101], [0104], claims 24, 25, 33, 34, 40, 41, 64, 65} “boron ranges from 0 to 0.1 weight % of the total composition, more preferably from 0.001 to 0.1 weight % of the total composition” can be included in its steel. The claimed range of B of the instant claim lies within or overlaps the range provided the prior art US’918. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to take the steel of US’953 and add 0 to 0.1 wt% of B as suggested by US'918 since the addition of boron improves hot workability of the steel {US’953 col 7: 5-11}. 

Response to Arguments
Regarding the 112 rejections of the term “about”, it is noted that some claims still retain the term resulting the indefiniteness as shown above. Therefore, those rejections are maintained.
Applicant's arguments filed 09/22/2021 regarding 103 rejections have been fully considered but they are not persuasive. 
Regarding the argument “Niimi merely discloses an austenitic steel composition comprising broad ranges of various elements but does not specifically disclose, teach or even suggest an "iron-based austenitic alloy" having the specific combination of elements and their respect amounts, it is hereby pointed out that steel is an iron based alloy and this is shown in the prior art with the teaching that the balance other than the recited elements is “iron with incidental impurities”. (see US’953 abstract, col 1:50-60). Moreover, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. Therefore, contrary to Applicant’s assertion, a prima facie case of obviousness was established in the prior office action.
Regarding the argument that the prior art teaches are “very broad”, Patents are relevant as prior art for all they contain. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).See MPEP § 2123. In the instant case, as shown prima facie case of obviousness.
Regarding the argument that the instant specification provides “demonstrates the unexpectedly beneficial technical significance of each of the claimed elements and their amounts in combination with each other”, Applicant's arguments have been fully considered but they are not persuasive. It is noted that Applicant pointed out Examples 1 and 2 in support of this argument. However, it is hereby pointed out that Examples 1 and 2 along with Comparative Example 1 of the instant specification do not actually show specific samples of steel rather display a range. Moreover, the ranges of Examples 1 and 2 of the instant specification are narrower than the broadest claim, claim 1 – for instance claim 1 requires C: 0.3 to 0.5 while Examples 1 and 2 recite C: 0.3 to 0.45. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP § 716.02(d). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP § 716.02(d) II. However, there is no data in the instant specification or the instant affidavit that clearly demonstrates the criticality of the claimed range and therefore the claimed range is deemed obvious over the prior art teachings.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., "elongation of only about 45%", "oxidative weight loss about 60% less" "advantageous oxidation, scaling and microcracks") are not recited in the rejected claim(s).  Although the claims are interpreted in light In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
If a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case. See, e.g., In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990). Rebuttal evidence and arguments can be presented in the specification, In re Soni, 54 F.3d 746, 750, 34 USPQ2d 1684, 1687 (Fed. Cir. 1995), by counsel, In re Chu, 66 F.3d 292, 299, 36 USPQ2d 1089, 1094-95 (Fed. Cir. 1995), or by way of an affidavit or declaration under 37 CFR 1.132, e.g., Soni, 54 F.3d at 750, 34 USPQ2d at 1687; In re Piasecki, 745 F.2d 1468, 1474, 223 USPQ 785, 789-90 (Fed. Cir. 1984). However, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). See MPEP § 2145.
Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration. See MPEP § 2145 I.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030. The examiner can normally be reached M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733